533 So.2d 340 (1988)
Clarence and Peggy McLAUGHLIN
v.
FIREMAN'S FUND INSURANCE COMPANY, et al.
No. 88-C-1958.
Supreme Court of Louisiana.
November 11, 1988.
PER CURIAM.
Granted. The court of appeal declined to address the issue of the admissibility of the results of plaintiff's second blood alcohol test on the basis that the results were only relevant to plaintiff's comparative negligence in this intersectional collision. Because there was a reasonable basis for the jury to find defendant (who was faced with a stop sign at the intersection) at least concurrently at fault, one cannot reasonably conclude that the admission of the test results, if erroneous, could not have affected the jury's finding that defendant was totally free of fault. Accordingly, the judgment of the court of appeal is set aside, and the case is remanded to the court of appeal to rule upon the admissibility of the test results and to reconsider the fault of the parties in the light of that ruling.